Exhibit 10.1 CHANGE IN CONTROL AGREEMENT AGREEMENT, dated as of May 23, 2015, by and between M.D.C. Holdings, Inc. (the "Company"), and Robert N. Martin (the "Employee"). WHEREAS, the Employee currently is employed by the Company as Senior Vice President, Chief Financial Officer and Principal Accounting Officer and the Employee is willing to continue to serve in the employ of the Company; and WHEREAS, the Company desires to provide additional compensation to the Employee in the form of certain termination benefits, but only in the event of a "Change in Control" of the Company as hereinafter provided; NOW, THEREFORE, in consideration of the mutual promises and agreements hereinafter set forth, the Company and the Employee agree as follows: 1.
